DETAILED ACTION
This office action follows a response filed on January 5, 2021.  Claims 1, 4-6, 8-13, 16, 17, and 20 were amended and claim 3 was canceled.  Claims 1, 2, and 4-20 are pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 13, delete “specific” so that there is proper antecedent basis for the term in line 12.

Claim 1 is objected to because of the following informalities:  On page 4, line 7, please replace “being determined” with “is determined”.

Claim 1 is objected to because of the following informalities:  On page 4, line 7, please replace “being the melting” with “is the melting”.

Claim 5 is objected to because of the following informalities:  In line 14, delete “specific” so that there is proper antecedent basis for the term in line 13.

Claim 5 is objected to because of the following informalities:  On page 6, lines 2 and 3 (two occurrences), the term “specific” is superfluous and may be deleted so that claim terminology is consistent with that in lines 13 and 14.

Claim 5 is objected to because of the following informalities:  On page 6, line 5, please replace “being determined” with “is determined”.

Claim 5 is objected to because of the following informalities:  On page 6, line 9, please replace “being the melting” with “is the melting”.

Claim 6 is objected to because of the following informalities:  In line 2, please insert “wherein” or “and” after “copolymer”.

Claim 6 is objected to because of the following informalities:  In line 3, please replace “being obtained” with “is obtained”.

Claim 10 is objected to because of the following informalities:  In line 2, please insert “wherein” or “and” after “copolymer”.

Claim 10 is objected to because of the following informalities:  In line 3, please replace “being a temperature” with “is a temperature”.

Claim 13 is objected to because of the following informalities:  In line 2, please insert “wherein” or “and” after “copolymer”.

Claim 13 is objected to because of the following informalities:  In line 3, please replace “being a temperature” with “is a temperature”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 14, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is drawn to a method of producing a polar group containing olefin copolymer containing an amount of aluminum in a range of 0 to 538 µg per g of copolymer.  The specification was consulted for guidance.  The relevant portion of the specification may be found on page 39, paragraph [0104] which teaches that the amount of aluminum remaining in the polar group containing olefin copolymer is 10,000 µg Al/g or less, 5,000 µg Al/g or less, 1,000 µg Al/g or less, or 500 µg Al/g or less.  Table 2 discloses an amount of residual aluminum in the copolymer of example 1-9 to be 171 µg Al/g as determined by X-ray fluorescence analysis.  The copolymer of example 3-2 in Table 6 contains 171 µg Al/g.  Table 6 reveals the copolymer of example 4-3 and 
Based on these considerations, it is deemed that contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Dependent claims 2, 4, 14, and 15 are subsumed under the rejection.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wikelski et al. (US 5,059,662).  
Example 1 of Wikelski et al. discloses a copolymer prepared by polymerizing ethylene, 1.3 mole % (relative to ethylene) of propylene, and glycidyl methacrylate in the presence of a peroxide initiator.  The resulting copolymer contains 5 wt % (about 1 mole %) of units derived from glycidyl methacrylate and about 98 mole % of units derived from ethylene.  Since the copolymer is prepared in absence of aluminum, it may be reasonably concluded that the copolymer does not contain aluminum such that the residual aluminum content lies within the broad, unexceptional range of 0-10,000 µg Al/g range set forth in instant claims.  Reference is silent with et al. is substantially the same in constitution as that described in instant claims, reasonable basis exists to believe that the copolymer exhibits substantially the same property.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  According to inventors, inventive copolymer finds use as an adhesive (col. 1, line 25) or adhesive layer of laminated materials (col. 9, line 2).  The base layer may be a thermoplastic resin, metal, paper, polyamide resin, or polyethylene terephthalate resin (col. 9, lines 6-15).  One of ordinary skill in the art would have found it obvious to make an adhesive or adhesive layer using the copolymer of the prior art.  
Present claims 14-17 are drawn to an adhesive that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
      
Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 4-23813).  
Watanabe teaches preparation of a polar group containing olefin copolymer prepared by free radical polymerization of ethylene, (3,4-epoxycyclohexyl)methyl methacrylate, abbreviated METHB, and vinyl acetate.  The copolymer contains 65 wt % (91.7 mole %) of units derived from ethylene, 30 wt % (6.0 mole %) of units derived from METHB, and 5 wt % (2.3 mole %) of units derived from vinyl acetate.  Since the copolymer is prepared in absence of aluminum, it may be reasonably concluded that the copolymer does not contain aluminum such that the residual aluminum content lies within the broad, unexceptional range of 0-10,000 µg Al/g range set forth in instant claims.  Reference is silent with regard to the melting point of the copolymer, however, in light of the fact that the copolymer of Watanabe is substantially the same in constitution as that described in instant claims, reasonable basis exists to believe that the copolymer exhibits substantially the same property.  Since the PTO cannot perform experiments, the burden is shifted In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  According to inventors, inventive copolymer has excellent adhesion to polyolefins and can be used for laminated articles.  (col. 1, line 25) or adhesive layer of laminated materials (col. 9, line 2).  The base layer may be a thermoplastic resin, metal, paper, polyamide resin, or polyethylene terephthalate resin (col. 9, lines 6-15).  One of ordinary skill in the art would have found it obvious to make an adhesive or adhesive layer using the copolymer of the prior art.  
Present claims 14-16 are drawn to an adhesive that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 5-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino (JP 2011-127101).  
Sekino teaches a composition comprising a polar group containing olefin copolymer (A) and an olefin based resin (C).  The polar group containing olefin copolymer is an ethylene-glycidyl methacrylate copolymer containing 19 wt % (4.4 mole %) of units derived from glycidyl methacrylate; see paragraph [0050].  While working examples do not disclose experimental details to prepare the polar group containing olefin copolymer, inventors teach that the polar group containing olefin copolymer is prepared in the presence of a free radical initiator (paragraph [0013]).  Since the copolymer is prepared in absence of aluminum, it may be reasonably concluded that the copolymer does not contain aluminum such that the residual aluminum content lies within the broad, unexceptional range of 0-10,000 µg Al/g range set forth in instant claims.  Reference is silent with regard to the melting point of the copolymer, however, in light of the fact that the copolymer of Sekino is substantially the same in constitution as that described in instant claims, reasonable basis exists to believe that the copolymer exhibits substantially the same property.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Present claims 5 and 8 are drawn to a composition that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 The olefin based resin (C) is an ethylene-alpha olefin copolymer having a density of 0.920 g/cm3 or an ethylene-alpha olefin copolymer commercially available as Excelene FX CX4002 (paragraph [0051]). Reference is silent with respect to melting point of the olefin based resin, however, one of ordinary skill in the art would have found it obvious that the melting point of the low density ethylene-alpha olefin copolymer lies well within the broad, unexceptional ranges of 30-124 ºC and 90-170 ºC set forth in instant claims.
Working examples are silent with regard to the heat of fusion of the composition.  However, in view of the fact that the composition is substantially the same as that described in instant claims, one of ordinary skill in the art would have found reasonably expected the composition to exhibit a heat of fusion well within the broad, unexceptional range set forth in instant claims.  Again, the burden of proof rests with Applicant to establish any unobviousness differences. 
According to inventors, inventive copolymer finds use as a film or sheet that is used for applications requiring adhesiveness (paragraph [0040]).  In particular, the inventive copolymer is laminated on at least one surface of a base material such as thermoplastic resins and metals (paragraph [0041]).  One of ordinary skill in the art would have found it obvious to make a laminated article using the copolymer of the prior art as an adhesive layer.









Response to Arguments
The rejection of claims under 35 U.S.C. 102(a)(1)/35 U.S.C. 103 over Kobayashi et al. (JP 2013-213121; published October 17, 2013), set forth in paragraph 35 of the previous office action dated September 30, 2020, has been withdrawn.  A certified copy of the foreign priority application JP 2013-067402 (filed March 27, 2013) has been made of record in accordance with 37 CFR 1.55. 
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Imuta et al. (US 7,393,907), set forth in paragraph 36 of the previous office action, has been withdrawn.  Reference discloses that inventive polymer is prepared in the presence of a catalyst comprising metallocene, trialkylaluminum scavenger, and excess methylaluminoxane.  Reference does not teach treatment of copolymers such that the aluminum content is in a range of 0 to 10,000 µg/g copolymer.  
Rejections under 35 U.S.C. 103 based on Imuta et al. (US 7,393,907), set forth in paragraphs 37 and 38 of the previous office action, have been withdrawn.     
   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 9, 2021